Citation Nr: 0113556	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision by the RO in St. 
Petersburg, Florida.

By a decision entered in February 1998, the RO denied a claim 
for service connection for peripheral neuropathy due to 
exposure to herbicides.  The veteran filed a notice of 
disagreement with respect to that decision in March 1998, and 
the RO mailed him a statement of the case (SOC) in October 
1998.  He did not thereafter file a substantive appeal within 
the applicable time limit, however, and, as a result, the 
February 1998 decision became final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 
(1998).  By a decision entered in September 1998, the RO 
again disallowed service connection for peripheral neuropathy 
due to exposure to herbicides.  The veteran was notified of 
the RO's decision, and of his appellate rights, but he did 
not initiate an appeal of the September 1998 decision within 
one year.  Accordingly, that decision also became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (1998).  Because the February and September 
1998 decisions are both final, the question must now be 
addressed whether new and material evidence has been received 
to reopen the veteran's claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  By a decision entered in September 1998, the RO 
disallowed service connection for peripheral neuropathy due 
to exposure to herbicides.  The veteran was notified of the 
RO's decision, and of his appellate rights, but he did not 
initiate an appeal of the decision within one year.

2.  The additional evidence received since the time of the 
September 1998 decision is not merely cumulative or redundant 
of the evidence that was then of record; the new evidence 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for peripheral neuropathy due to 
exposure to herbicides.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.156 (2000); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
established for peripheral neuropathy.  He contends that he 
was exposed to herbicides during active service in Vietnam 
and that he developed peripheral neuropathy as a result of 
that exposure.

As noted above, the matter of the veteran's entitlement to 
service connection for peripheral neuropathy due to exposure 
to herbicides has been the subject of an adverse prior final 
decision.  See Introduction, supra.  As a result, service 
connection for that disorder may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last final disallowance.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett, 83 F.3d at 1383.  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion that overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the additional evidence received since 
the time of the last final disallowance includes several 
letters from Hal S. Pineless, D.O., setting forth Dr. 
Pineless' opinion to the effect that the veteran has 
peripheral neuropathy attributable to exposure to Agent 
Orange.  This evidence was not available for VA review in 
September 1998, and it is not merely cumulative or redundant 
of the evidence then of record.  Moreover, inasmuch as the 
evidence tends to show that the veteran has peripheral 
neuropathy attributable to exposure to herbicides, the Board 
is satisfied that the evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of his claim.  The claim is 
therefore reopened.  To this limited extent, the appeal is 
granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim for service connection for peripheral neuropathy 
due to exposure to herbicides is reopened; to this limited 
extent, the appeal is granted.



REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the merits of the veteran's claim in the 
context of the new law.  Nor has the veteran had an 
opportunity to prosecute his claim in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the claim to the RO.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, contacting the service department for purposes of 
obtaining a copy of the veteran's complete service personnel 
file, copies of any records of examination or treatment he 
received during his time in the Army Reserve, and further 
information as to the likelihood that he was exposed to 
herbicides during his period of service in Vietnam.  See, 
e.g., McCartt v. West, 12 Vet. App. 164, 168-69 (1999) 
(exposure to herbicides is not presumed under circumstances 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)).  The 
action should also include making reasonable efforts to 
obtain copies of any relevant records of treatment in the 
possession of the veteran's personal physician, Dr. Joel 
Weinberger, and from the neurologist he saw in Michigan, Dr. 
Louis Rentz.  In addition, if the expanded record contains 
evidence showing that it is at least as likely as not that 
the veteran was exposed to herbicides in service, the RO 
should arrange to have him scheduled for a neurological 
examination for purposes of obtaining a medical opinion as to 
the likelihood that he has peripheral neuropathy attributable 
to such exposure.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  Development 
should include, among other things, 
contacting the service department for 
purposes of obtaining a copy of the 
veteran's complete service personnel 
file, copies of any records of 
examination or treatment he received 
during his time in the Army Reserve, and 
further information as to the likelihood 
that he was exposed to herbicides during 
his period of service in Vietnam.  
Development should also include making 
reasonable efforts to obtain copies of 
any relevant records of treatment in the 
possession of the veteran's personal 
physician, Dr. Joel Weinberger, and from 
the neurologist he saw in Michigan, Dr. 
Louis Rentz.

2.  If, and only if, the expanded record 
contains evidence showing that it is at 
least as likely as not that the veteran 
was exposed to herbicides in service, 
the RO should arrange to have the 
veteran scheduled for a neurological 
examination.  The physician should 
examine the veteran, review the claims 
folder, complete any indicated testing, 
and offer an opinion as to the medical 
likelihood that the veteran has 
peripheral neuropathy, or residuals 
thereof, attributable to in-service 
exposure to herbicides.  A complete 
rationale for the opinion should be 
provided.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim.  If the benefit sought 
is denied, a supplemental SOC (SSOC) 
should be issued.  The SSOC should 
contain, among other things, a summary 
of the relevant evidence received since 
the time that the SOC was mailed to the 
veteran in November 1999.  See 38 C.F.R. 
§§ 19.29, 19.31 (2000).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



